Case 15-31131-KRH           Doc 61    Filed 06/17/20 Entered 06/17/20 14:45:23                  Desc Main
                                     Document      Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA

                                  _________________
                                      Richmond      Division

   In re Theodore Bunyen Wilkerson, Jr
         Delphine Green Wilkerson                                     Case No. 15-31131-KRH

                            Debtor(s)                                 Chapter     13



                      ORDER GRANTING EXTENSION OF TIME
         TO FILE CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE


          The above debtor(s) having filed a motion for extension of time to file Certification
   About a Financial Management Course (Official Form 423) pursuant to Federal Rules of
   Bankruptcy Procedure 1007(c), it is, therefore

            ORDERED, under authority of Rule 1007(c) of the Federal Rules of Bankruptcy
   Procedure, the time for filing the Certification About a Financial Management Course (Official
                                                                                   June 15, 2020
   Form 423), as described in 11 U.S.C. § 111, is extended until _________________________.
   Failure to file the certification will result in the case being closed without an entry of discharge.

          Jun 17 2020
   Date: _______________________

                                                     /s/ Kevin R. Huennekens
                                                     _______________________________________
                                                     United States Bankruptcy Judge

                                                     NOTICE OF JUDGMENT OR ORDER
                                                                        Jun 17 2020
                                                     ENTERED ON DOCKET: ___________________




   [oextof23 ver. 12/15]
